Exhibit 10.3.4

 

ADDENDUM VII

TO

SPRINT PCS MANAGEMENT AGREEMENT

 

Manager:

 

Horizon Personal Communications, Inc.

 

 

 

Service Area:

 

Athens, OH BTA

 

 

Charleston, WV BTA

 

 

Chillicothe, OH BTA

 

 

Huntington, WV -Ashland, KY BTA

 

 

Parkersburg, W V - Marietta, OH BTA

 

 

Portsmouth, OH BTA

 

 

Zanesville - Cambridge, OH BTA

 

 

Danville, VA BTA

 

 

Lynchburg, VA BTA

 

 

Martinsville, VA BTA

 

 

Roanoke, VA BTA

 

 

Staunton-Waynesboro, VA BTA

 

 

Bluefield, VA BTA

 

 

Beckley, WV BTA

 

 

Kingsport, Johnson City, Bristol, TN BTA

 

 

Willamson-Pikeville, WV BTA

 

 

Logan, WV BTA

 

 

Cumberland, MD BTA

 

 

Fairmont, WV BTA

 

 

Morgantown, WV BTA

 

 

Clarksburg, WV BTA

 

 

Cincinnati, OH BTA (counties of Adams, Brown, Highland, Mason)

 

 

Canton-New Philadelphia, OH BTA (Coshocton County only)

 

 

Charlottesville, VA BTA

 

 

Ashtabula, OH BTA

 

 

DuBois-Clearfield, PA BTA

 

 

Erie, PA BTA

 

 

Jamestown, Warren, Dunkirk, PA BTA

 

 

Meadville, PA BTA

 

 

Oil City-Franklin, PA, BTA

 

 

Olean, NY, Bradford, PA BTA

 

 

Pottsville, PA BTA

 

 

Sharon, PA BTA

 

 

Scranton, Wilkes-Barre, PA BTA

 

 

State College, PA BTA

 

 

Stroudsburg, PA BTA

 

 

Sunbury-Shamokin, PA BTA

 

 

Williamsport, PA BTA

 

 

Allentown, PA BTA, only the county of Carbon

 

 

New York, NY BTA, only the counties of Sussex and Pike

 

 

Knoxville, TN BTA, only the counties of Hamblen and Jefferson (partial)

 

This Addendum VII (this “Addendum”), dated as of June 16, 2004, contains certain
additional and supplemental terms and provisions to that certain Sprint PCS
Management Agreement entered into as of June 8, 1998 by the same parties as this
Addendum, which Management Agreement was further

 

--------------------------------------------------------------------------------


 

amended by that certain Addendum I entered into as of June 8, 1998, Addendum II
entered into as of August 12, 1999, Addendum III entered into as of May 19,
2000, Addendum IV entered into as of June 1, 2000, Addendum V entered into as of
June l, 2001 and Addendum VI entered into as of August 16, 2001 (the Management
Agreement, as amended by Addenda I, II, III, IV, V and VI being the “Management
Agreement”). The terms and provisions of this Addendum control, supersede and
amend any conflicting terms and provisions contained in the Management
Agreement. Except for express modifications made in this Addendum, the
Management Agreement continues in full force and effect, including, but not
limited to, the force majeure provision.

 

Capitalized terms used and not otherwise defined in this Addendum have the
meanings ascribed to them in the Management Agreement. Section and Exhibit
references are to Sections of, and Exhibits to, the Management Agreement, unless
otherwise noted.

 

The Management Agreement is modified as follows:

 

1.                                       Option Sites.  Pursuant to the
Management Agreement (as modified by the letter agreement between the parties,
dated March 12, 2003 (the “May 2003 Agreement”)), Manager currently has an
obligation under the Management Agreement to build out the 4 cell sites
described in the attached Exhibit A (the “Option Sites”).  Sprint PCS waives its
right to require Manager to complete construction of the Option Sites.  Sprint
PCS may elect to build out or allow other Related Parties, affiliates or
managers to build out all or any of the Option Sites by providing written notice
to Manager.  If Sprint PCS elects to build out or allow others to build out all
or any of the Option Sites, the Service Area Exhibit attached to the Management
Agreement will be amended to delete the portions of the Service Area(s)
associated with the Option Sites, as determined in the manner set forth on
Exhibit A of this Addendum.  Manager agrees to reasonably cooperate with Sprint
PCS to coordinate the integration of any Option Site that Sprint builds out or
allows others to build out into the Sprint PCS network (with out-of-pocket
expenses to be paid or reimbursed by Sprint) and to provide at no cost to the
party building out any Option Site, upon request, all surveys, reports, permits
and leases (if such party agrees to assume the obligations under such leases)
that Manager has relating to the Option Site.  Prior to Sprint PCS electing to
build out or to allow other Related Parties or affiliates or managers to build
out all or any of the Option Sites, Manager shall have until August 31, 2004 to
elect, in writing, to build out the Option Sites.  If Manager elects to build
out the Option Sites and provides such written notice within such time period,
Manager will become obligated to complete the construction of the Option Sites
on or before March 31, 2005, in accordance with the Management Agreement, to the
same extent as all other required cell sites in Horizon’s Service Area.

 

2.                                       Omitted Sites.  Manager currently has
an obligation under the Management Agreement (as modified by the May 2003
Agreement) to build out the 9 cell sites described in the attached Exhibit B
(the “Omitted Sites”).  Sprint PCS waives its right to require that Manager
complete construction of the Omitted Sites.

 

3.                                       Replacement of Build Out Plan.  The
Build-out Plan currently attached to the Management Agreement is hereby deleted
in its entirely and replaced with the Build-out Plan attached to this Addendum
as Exhibit C. The revised Build Out Plan deletes both the Option Sites and the
Omitted Sites.  Sprint PCS hereby acknowledges and agrees that Manager has
satisfied all of its required network build-out requirements under Exhibit 2.1
of the Management Agreement, as modified by the May 2003 Agreement and this
Addendum.

 

4.                                       Deletion of nTelos Service Areas. 
Sprint Spectrum L.P. (“SSLP”) and Manager entered into an Asset Purchase
Agreement, dated as of May 12, 2004  (“Purchase Agreement”), which provided,
among other things, that SSLP would purchase certain assets of Manager located
in or associated with the nTelos Service Area (as defined in the Purchase
Agreement).  On completion of the transaction described in the Purchase
Agreement, the Service Area Exhibit

 

--------------------------------------------------------------------------------


 

attached to the Management Agreement is automatically amended to delete the
Service Areas associated with the nTelos Service Area, as shown on Exhibit D to
this Addendum.

 

5.                                       Counterparts. This Addendum may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute but one agreement.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Addendum as of the date first above written.

 

 

 

HORIZON PERSONAL

COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

      /s/ Alan G. Morse

 

 

 

Alan G. Morse

 

 

Chief Operating Officer

 

 

Horizon Personal Communications, Inc.

 

 

 

 

 

 

 

 

SPRINT SPECTRUM L.P.

 

 

 

 

 

 

 

 

By:

         /s/ David B. Bottoms

 

 

 

David B. Bottoms

 

 

Vice President – Strategic Alliances

 

 

 

 

 

 

 

 

SPRINTCOM, INC.

 

 

 

 

 

 

 

 

By:

       /s/ David B. Bottoms

 

 

 

David B. Bottoms

 

 

Vice President – Strategic Alliances

 

 

 

 

 

 

 

 

SPRINT COMMUNICATIONS COMPANY L.P.

 

 

 

 

 

 

 

 

By:

       /s/ William White

 

 

 

Bill White

 

 

Vice President – Communications

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPTION SITES

 

Cascade ID

 

City, State

 

Service Area*

 

Site Latitude

 

Site Longitude

 

 

 

 

 

 

 

 

 

 

 

NY33HO003

 

Hopatcong, NJ

 

NY/NY BTA

 

40.9336

 

-74.6539

 

NY33HO004

 

Andover, NJ

 

NY/NY BTA

 

40.9661

 

-74.6553

 

NY33HO007

 

Lafayette, NJ

 

NY/NY BTA

 

41.0008

 

-74.6636

 

NY33HO019

 

Vernon, NJ

 

NY/NY BTA

 

41.2175

 

-74.4844

 

 

--------------------------------------------------------------------------------

*If Sprint PCS builds out any Option Site, the parties agree to determine, in
good faith, the portions of the Service Area to be deleted from the Service Area
Exhibit.  The portions of the Service Area to be deleted will be the coverage
areas provided by any Option Site that is built out.  Once such build-out is
complete, the parties agree to more specifically define the change to the
Service Area Exhibit.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OMITTED SITES

 

Cascade ID

 

City, State

 

Site Latitude

 

Site Longitude

 

 

 

 

 

 

 

 

 

NY33HO020

 

Sussex Township, NJ

 

41.2036

 

-74.6065

 

NY33HO023

 

Wantage, NJ

 

41.2756

 

-74.6511

 

NY33HO050

 

Convington Township. PA

 

41.287

 

-75.5118

 

NY44HO507

 

Bloomsburg, PA

 

41.0265

 

-76.4565

 

NY33HO054

 

Pocono Summit, PA

 

41.1114

 

-75.3917

 

PL44HO200

 

Muncy, PA

 

41.2465

 

-76.8552

 

PL44HO219

 

Mill Hall, PA

 

41.1197

 

-77.4875

 

PL33HO168

 

Schuylkill Haven, PA

 

40.6121

 

-76.1823

 

BU33HO353

 

Fredonia, NY

 

42.4547

 

-79.3536

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BUILD OUT PLAN

 

The following cell sites and the associated coverage areas located in the NY/NY
BTA have been eliminated from Manager’s required network build out obligations. 
The remainder of Exhibit C contained in the May 2003 Agreement will remain as
previously stated.

 

Cascade ID

 

City, State

 

BTA

 

Site Latitude

 

Site Longitude

 

 

 

 

 

 

 

 

 

 

 

NY33HO020

 

Sussex Township, NJ

 

NY/NY

 

41.2036

 

-74.6065

 

NY33HO023

 

Wantage, NJ

 

NY/NY

 

41.2756

 

-74.6511

 

NY33HO050

 

Convington Township. PA

 

NY/NY

 

41.287

 

-75.5118

 

NY44HO507

 

Bloomsburg, PA

 

NY/NY

 

41.0265

 

-76.4565

 

NY33HO054

 

Pocono Summit, PA

 

NY/NY

 

41.1114

 

-75.3917

 

PL44HO200

 

Muncy, PA

 

NY/NY

 

41.2465

 

-76.8552

 

PL44HO219

 

Mill Hall, PA

 

NY/NY

 

41.1197

 

-77.4875

 

PL33HO168

 

Schuylkill Haven, PA

 

NY/NY

 

40.6121

 

-76.1823

 

BU33HO353

 

Fredonia, NY

 

NY/NY

 

42.4547

 

-79.3536

 

NY33HO003

 

Hoptacong, NJ

 

NY/NY

 

40.9336

 

-74.6539

 

NY33HO004

 

Andover, NJ

 

NY/NY

 

40.9661

 

-74.6553

 

NY33HO007

 

Lafayette, NJ

 

NY/NY

 

41.0008

 

-74.6636

 

NY33HO019

 

Vernon, NJ

 

NY/NY

 

41.2175

 

-74.4844

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

DELETED NTELOS SERVICE AREA

 

BTA

HUNTINGTON, WV – ASHLAND, KY BTA (except Ironton, OH 740 and Gallipolis, Oh 740
CSAs)

BECKLEY, WV

BLUEFIELD, WV

CLARKSBURG, WV

 

 

FAIRMONT, WV

 

 

 

MORGANTOWN, WV

CHARLESTON, WV

 

 

 

 

LYNCHBURG, VA

CHARLOTTESVILLE, VA

DANVILLE, VA

ROANOKE, VA

 

MARTINSVILLE, VA

 

 

 

 

STAUNTON–WAYNESBORO, VA BTA

 

--------------------------------------------------------------------------------